—Writ of habeas corpus in the nature of an application for bail reduction and/or for the *633detainee’s release pursuant to CPL 30.30 (2) (a) upon Kings County Indictment No. 5733/97.
Adjudged that the writ is sustained, without costs or disbursements, to the extent that the matter is remitted to the Supreme Court, Kings County, either to fix bail in an amount which the detainee can meet or to release the detainee on his own recognizance in accordance with the holding of the Court of Appeals in People ex rel. Chakwin v Warden (63 NY2d 120), and to fix such other terms and conditions upon the detainee’s release as may seem to it just and proper.
Contrary to the People’s contention, they are chargeable with the delay from December 22, 1997 to January 26, 1998 (see, People v Cortes, 80 NY2d 201, 215-216; People v Robbins, 223 AD2d 735, 736). When that time period is added to the days which the People concede are chargeable to them, more than 90 days of the delay in bringing the defendant to trial are chargeable to the People, and therefore the detainee “must be released on bail or on his own recognizance, upon such conditions as may be just and reasonable” (CPL 30.30 [2] [a]; see, People ex rel. Chakwin v Warden, supra). Ritter, J. P., Gold-stein, McGinity and Luciano, JJ., concur.